Title: From Benjamin Franklin to Madame Brillon, [1 September 1778]
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


September saw a turning point in the relationship between Madame Brillon and the Doctor, and we outline here our tentative reconstruction of their correspondence during that month.
It is obvious from the exchange published under July 27 that, “peace treaty” notwithstanding, an impasse had been reached. The solution they adopted, certainly one of the lady’s devising, was to turn the would-be lover into a well-loved father, thus confining within the realm of amitié amoureuse a rush of feeling that was becoming embarrassing all around. The mutual “adoption,” offering deep emotional commitment, was discussed at Madame Brillon’s summer residence in Anet, near the Normandy frontier, in the course of the stay Franklin made there on September 6 and 7.
A week later [September 13], possibly in anguish at the thought of having lost her admirer altogether, she urged him to come on another visit or at least to send her a message in French since she could not read English.

Franklin tried to oblige. In a somewhat melancholy vein, he agreed to consider her henceforth as a daughter. Unable, however, to convey in a foreign tongue the exact nuances of his meaning, he did not finish the letter nor did he send it. We are publishing it under the tentative date of [c. September 15]. When Madame Brillon heard from their common friend Le Veillard that Franklin was indeed planning a second visit, she was overjoyed and sent him two letters of excited anticipation [September 17 and 20]. This meeting took place from September 26 to the 28th. The principle of reciprocal adoption was definitely accepted and from then on Madame Brillon would frequently refer to herself as “votre fille.”
Franklin had barely left when she was already telling him of her letdown after the exaltation of the previous days [September 29]. Only on the 30th, we believe, did she discover the letter in French that he had not mailed but probably left in his room: her reaction to it is one of immediacy.
Another manuscript Franklin may have brought to Anet is that of the Ephemera, a gracious tribute to his hostess. See our annotation to it under September 20.
 
Ce Mardy [September 1, 1778] à Versailles
J’accepte avec bien du Plaisir, mon incomparable Amie, votre agréable Invitation. Je me rendrai, ainsi que mon Petit Fils (qui est on ne peut pas plus flatté de l’honneur que vous voulez bien lui faire) chez vous Dimanche dans l’Après midy, nous y passerons la Nuit et nous reviendrons l’Après midy de Lundy, ayant des Engagements pour le Mardy. Je vous embrasse en attendant mille et mille fois, et vous reitere les Assurances de mon inviolable et respectueux Attachement
B Franklin
